CHEZEM, Presiding Judge.
Statement of the Case
The appellant, C.P., appeals the trial court's interlocutory order overruling her objection, based on the physician-patient privilege, to the admission of certain evidence.
We affirm.
Issue
Did the court err when it overruled C.P.'s objections to the admission at trial of medical records and the testimony of a social worker when one objection sought to invoke the physician-patient privilege and the other alleged hearsay?
Facts
On September 6, 1988, the State filed a petition alleging that C.P., a 16 year old, is a delinquent child by reason of incorrigibility pursuant to Ind.Code 81-6-4-1(a)(4). The complaining witness, LK.P., is C.P.'s mother. LK.P. executed a "consent to disclose confidential information'" regarding disclosure of information to George Walker of the Miami County Probation Department *411involving C.P. and her treatment at the Four-County Counseling Center. The counseling had been suggested by C.P.'s school, but occurred at Four-County.
On November 1, 1988, C.P. appeared in court with her parents where the court appointed Richard Sims as pauper counsel and guardian ad litem. On December 18, 1988, C.P. denied the incorrigibility charge. On January 5, the State filed an amended petition alleging delinquency.
At a January 10, hearing, C.P. denied the allegations of the amended petition. The State called Mark Brown, a social worker and therapist from a community mental health center, to testify. Mr. Brown had provided therapy, diagnosed and treated C.P. during 1987.
C.P. objected to Mr. Brown's testimony, asserting the physician-patient privilege. The court took the objections under advisement. Another State witness, George Walker, a probation officer, testified and introduced records that he had received from the mental health center pursuant to the consent LK.P. had given. C.P. objected to the introduction of the records based on hearsay, the physician-patient privilege, and invalidity of the consent given by L K.P. The court also took these objections under advisement.
On February 8, 1989, the court overruled C.P.'s objections. On February 15, C.P. filed a Petition for Certification of Appeal of Interlocutory Order and for Stay of Proceedings Pending Appeal, which was certified by the court on March 6. The Court of Appeals granted C.P.'s motion for leave to appeal.
Other facts will be added as needed.
Discussion
IC. 34-1-14-5 addresses the physician-patient privilege:
The following persons shail not be competent witnesses:
[[Image here]]
Fourth. Physicians, as to matter communicated to them, as such, by patients, in the course of their professional business, or advice given in such cases, except as provided in 1.0. 9-4-4.5-7 [repealed. See I.C. 9-11-4-6].
This section of the Code generally affects only a physician and the physician's patient. Third parties to such communication are usually not prohibited from testifying. General Accident, Fire & Life Assurance Company v. Tibbs (1936), 102 Ind. App. 262, 2 N.E.2d 229, 232; Green v. State (1971), 257 Ind. 244, 274 N.E.2d 267, 272. Even though there are cases which do protect a third party's communication, the cases are few and the circumstances are limited. For example, in North American Union v. Oleske (1917), 64 Ind. 435, 116 N.E. 68, 70, the patient was unconscious and therefore a third party was necessary to communicate to the physician information about the patient's illness so that the physician could administer the correct treatment. This third party communication was held to be privileged-it was necessary as the third party was a substitute for the patient. "The physician/client privilege applies only to those communications necessary to treatment or to diagnosis looking toward treatment." Collins v. Bair (1971), 256 Ind. 230, 268 N.E.2d 95; Corder v. State (1984), Ind., 467 N.E.2d 409, 415.
A situation analogous to the one at hand is a nurse in a working relationship with a physician where their care for a patient overlaps. . General Accident, supra, holds that communication to a nurse is not privileged:
Under the common law, communications between a patient and a physician were not privileged. Statutes such as ours are in derogation of the common law and must be strictly construed. Our statutes refer specifically to "physicians." The privilege does not extend to third persons who are present and overhear a conversation under our decisions unless such third person was necessary for the purpose of transmitting the information to the physician.
A nurse certainly does not come within this definition as adopted by our courts, and any observation of her own could not be privileged communication within the meaning of our statute. It is argued by appellee that public policy demands that *412nurses be included within the privileged class. This is a matter solely for the Legislature.... ,
Supra, 2 N.E.2d at 232, 233.
We recognize an analogy between a nurse/physician working relationship and a social worker/psychiatrist working relationship and apply the General Accident rule to C.P.'s case. Both nurses and social workers, while working under the supervision of a physician, gather patient information and indeed treat patients in their own right, but ultimately treatment must be approved by the physician. If communication between such adjunct personnel and patients is to be privileged, the legislature will have to specifically include such a clause in the privilege statute. We will not extend the physician-patient privilege to include adjunct personnel. But cf. Daymude v. State (1989), Ind.App., 540 N.E.2d 1263.
We note that in the case at hand, the physician never saw C.P. The physician's supervision of services given to C.P. consisted of a one hour per week consultation with Mr. Brown regarding all of Mr. Brown's clients. We question whether the services received by C.P. are medical treatment as contemplated by the privilege statute.
Because we find that Mr. Brown's testimony is not privileged, we need not reach the issue regarding whether LK.P. may waive C.P.'s right to assert the physician-patient privileges to keep Mr. Brown from testifying against C.P.'s wishes.
C.P. next contends that her objection based on the physician-patient privilege and hearsay to the admission of her Four-County Counseling Center health records should be sustained. The Indiana Code has also addressed this issue (in pertinent part):
Chapter 1.6 Rights of Persons Being Treated for Mental Illness or Developmental Disabilities.
Section 1. This chapter applies to individuals receiving mental health services . in or from:
[[Image here]]
(8) a community mental health center.
[[Image here]]
Section 8. (f) The record is not discoverable or admissible in any legal proceeding without the consent of the patient or client.
(g) For the purposes of this section, the parent of a minor or the guardian ... shall be entitled to exercise the patient's or client's rights on his behalf.
1.0, 16-14-1.6-1 and 16-14-1.6-8. We can find no Indiana case which interprets the pertinent portion of this code subsection; therefore, this is a case of first impression. We find that subsection (g) gives LK.P. the authority to allow the admission of C.P.'s Four-County records into court. The words of the statute have clear and unambiguous meaning: The parent or guardian of a minor shall be entitled to exercise the minor's rights on the minor's behalf. L.K.P. is C.P.'s mother, and therefore she shall be allowed to exercise C.P.'s right provided in subsection (f)-allowing her records into court. This decision was LK.P.'s prerogative, and we may not abrogate her statutory right to make such a decision.
Further, we consider the purpose of the Indiana Juvenile Code, I.C. 81-6-1-1:
See. 1. It is the policy of this state and the purpose of this article:
[[Image here]]
(2) to provide a judicial procedure that insures fair hearings and recognizes and enforces the constitutional and other legal rights of children and their parents;
(8) to insure that children within the juvenile justice system are treated as persons in need of care, treatment, rehabilitation, or protection;
[[Image here]]
(5) to strengthen family life by assisting parents to fulfill their parental obligations;
[[Image here]]
It is apparent that the juvenile court is not an adversarial arena. Instead, the court must always balance the needs of the child, family, and community as it strives *413for the ideal solution, a disposition in the child's best interest. Such a decision cannot be reached if the court does not have the necessary information before it. Incorrigibility may not always be determined solely from the overt acts of the child. It may be that the attitude or reasoning of the child is as indicative of the child's incorrigibility as the specific act of disobedience.
However, in other juvenile fact findings related to an act which would be a crime if committed by an adult, the disputed records would be less relevant. Nevertheless, in any juvenile disposition hearing these records would be relevant and necessary to the determination of a dispositional order. Therefore, it would seem to be a frustration of the purposes of the juvenile code to deny the admission of these records.
CG.P. argues that the records from Four-County should not be admitted into evidence because the records are hearsay. However, this court held in Keramida v. Zachmanoglou (1984), Ind.App., 470 N.E.2d 769, that even though the report is hearsay, the Patterson rule will allow the records into evidence because the out-of-court asserter is present at trial to be examined and cross-examined. See Patterson v. State (1975), 263 Ind. 55, 324 N.E.2d 482. Here, Mark Brown, the person who created and prepared the medical report in question, was available for cross-examination.
C.P. next argues that the physician-patient privilege should bar the admission of the Four-County records into evidence. Since we earlier found that the physician-patient privilege did not attach to Mr. Brown's testimony, it follows that also the records of his evaluation do not fall under the physician-patient privilege.
The trial court correctly overruled C.P.'s objection to Mr. Brown's testimony and to the introduction into evidence of C.P.'s mental health records from Four-County Counseling Center. We therefore affirm the trial court's overruling of C.P.'s objection.
CONOVER, J., concurs.
HOFFMAN, J., dissents with separate opinion.